CHILTON, J.
The declaration in this case does not aver that the note sued on was of the .assets of the estate of Henry Arrington, but describes the plaintiff as his executor, and counts on a note payable to the plaintiff by .that description. We have frequently ruled that styling himself executor or administrator in the suit, or being so styled in the note, is but a description of the person, and this being the case, it follows that suit was properly revived in the name of the administrator of the plaintiff, who died after suit was brought. If the note was assets, the defendant should have shown it.—Peters v. Heydenfeldt, 3 Ala. 205; Oliver v. Hearne & Whitman, 4 ib. 271; Adm’rs of Weatherford v. James, 8 Por. R. 171; McEldery & Chapman v. McKenzie, 2 Ala. 33; Williams v. Hinkle et al. 15 ib. 718-719; Godbold v. Meggison, 16 ib. 142-143; Harbin v. Levi, 6 ib. 401, and cases cited; Warren v. Rist, 16 ib. 686; Johnson v. Gaines, 8 ib. 779; 6 ib. 387.
Judgment affirmed.